Citation Nr: 1442830	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include secondary to diabetes mellitus and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and T.C. 


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1967 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh Pennsylvania.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in February 2011 and December 2012.  The requirements of the remand were not fulfilled and therefore the case must be remanded again.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's September 2014 Appellant Brief is located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand because directives from previous remands were not fulfilled.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  In the Board's previous remand in December 2012, the Board directed the RO to opine as to secondary service connection and whether the Veteran's vascular disease was made chronically worse or aggravated by any service-connected disability, specifically, peripheral neuropathy or diabetes.  

In the January 2013 addendum opinion, the examiner marked that Veteran's vascular disease was less likely than not secondary to the Veteran's service-connected condition without stating to which condition she was referring and then stated that there is "no causative association (nor aggravation) between diabetes and venous insufficiency."  This is a generalized statement which does not address the Veteran's specific case.  Furthermore, there is no opinion as to causation or aggravation by any of the Veteran's other service-connected disabilities, specifically peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the prior examiner, or if unavailable, a similarly situated examiner, to provide an addendum opinion to address the nature and etiology of his vascular disease.  The examiner must review the physical and electronic claims files including the Veterans Benefits Management System and Virtual VA files as appropriate and note such review in each examination report.  

The examiner must opine whether the Veteran's vascular disease is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any of the Veteran's service-connected disabilities, specifically mentioning the Veteran's diabetes and peripheral neuropathy.

AND

Whether the Veteran's vascular disease is at least as likely as not (at least a 50 percent probability) aggravated by or worsened by any of the Veteran's service-connected disabilities, specifically mentioning the Veteran's diabetes and peripheral neuropathy.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

2.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

